United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.K., Appellant
and
U.S. POSTAL SERVICE, DALLAS
PROCESSING & DISTRIBUTION CENTER,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Henry James, Jr., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1609
Issued: June 24, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On September 8, 2020 appellant, through her representative, filed a timely appeal from an
August 24, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the August 24, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $56,461.28 for the period June 1, 2015 through
November 9, 2019, for which she was without fault, as she concurrently received Social Security
Administration (SSA) age-related retirement benefits and FECA wage-loss compensation, without
an appropriate offset; (2) whether it properly denied waiver of recovery of the overpayment; and
(3) whether OWCP properly required recovery of the overpayment by deducting $475.00 every 28
days from appellant’s continuing compensation payments.
FACTUAL HISTORY
On April 8, 2015 appellant, then a 66-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging on that date she injured her right knee when she tripped and
fell over a fan while in the performance of duty. She stopped work on April 8, 2015. On May 12,
2015 OWCP accepted appellant’s claim for right knee contusion. On May 29, 2015 appellant filed
a claim for compensation (Form CA-7) for leave-without-pay compensation for the period May 23
through 29, 2015. On the reverse side of the claim form the employing establishment indicated
that appellant was enrolled in the Federal Employees Retirement System (FERS) retirement plan.
In an August 27, 2015 letter, OWCP authorized wage-loss compensation for total disability on the
periodic rolls, effective June 1, 2015. It subsequently expanded the acceptance of the claim to
include derangement of the posterior horn of the medial meniscus, chronic pain syndrome, major
depressive disorder, and effusion right knee.
On August 19, 2019 OWCP forwarded a FERS/SSA dual benefits calculation transmittal
to the SSA to determine whether an offset of compensation benefits was required.
On September 4, 2019 OWCP received a completed FERS/SSA dual benefits calculation
form dated August 27, 2019 from SSA, which reported that appellant had been in receipt of agerelated retirement benefits since January 15, 2015. The form listed her SSA age-related retirement
benefit rates with FERS and without FERS as follows: beginning January 2015 the monthly SSA
rate with FERS was $2,071.00 and without FERS was $1,033.30; beginning December 1, 2016
appellant’s SSA rate with FERS was $2,077.00, and without FERS was $1,033.30; beginning
December 1, 2017 appellant’s SSA rate with FERS was $2,119.00, and without FERS was
$1,057.00; beginning December 1, 2018 appellant’s SSA rate with FERS was $2,178.00 and
without FERS was $1,086.50.
OWCP completed a FERS offset calculation worksheet on December 10, 2019. It
determined the overpayment amount by multiplying the daily FERS offset amount by the number
of days in each period from June 1, 2015 through November 9, 2019, resulted in a total
overpayment of $56,461.28. OWCP related: from June 1 to November 30, 2015, appellant
received an overpayment in the amount of $6,260.41; from December 1, 2015 through
November 30, 2016 appellant received an overpayment in the amount of $12,520.82; from
3

5 U.S.C. § 8101 et seq.

2

December 1, 2016 through November 30, 2017 appellant received an overpayment in the amount
of $12,522.71; from December 1, 2017 through November 30, 2018 appellant received an
overpayment in the amount of $12,779.01; and from December 1, 2018 through November 9, 2019
appellant received an overpayment in the amount of $12,378.33.
On October 2, 2019 OWCP notified appellant that FECA required that her continuing
compensation benefits be reduced by that portion of SSA retirement benefits attributable to her
federal service.
In a December 10, 2019 letter, OWCP informed appellant that she had been receiving dual
FERS and SSA age-related retirement benefits without an appropriate offset. It further informed
her that her FECA wage-loss compensation benefits must be adjusted based on the FERS portion
of SSA benefits that were attributable to federal service. OWCP indicated that appellant’s FECA
benefits would be reduced by $1,007.54 to $1,894.36 every 28 days.
On February 5, 2020 OWCP made a preliminary overpayment determination, finding that
appellant received an overpayment of compensation in the amount of $56,461.28, for which she
was not at fault, because her wage-loss compensation payments for the period June 1, 2015 through
November 9, 2019 had not been reduced to offset her SSA age-related retirement benefits
attributable to federal service. It determined that she was without fault in the creation of the
overpayment because she could not have reasonably known that an improper payment had
occurred. OWCP requested that she complete an overpayment recovery questionnaire (Form
OWCP-20) and submit supporting financial documentation to determine a reasonable repayment
schedule and advised that she could request waiver of recovery. It further requested that appellant
provide supporting financial documentation, including copies of income tax returns, bank account
statements, bills, pay slips, and any other records to support income and expenses. Additionally,
OWCP notified her that within 30 days of the date of the letter, she could request a final decision
based on the written record or a prerecoupment hearing.
On March 2, 2020 appellant, through her representative, requested a prerecoupment
hearing before a representative of OWCP’s Branch of Hearings and Review and further requested
waiver of the overpayment. The hearing was held on June 11, 2020.
OWCP subsequently received a completed Form OWCP-20 dated June 23, 2020, wherein
appellant advised that she had monthly income of $4,157.85 including FECA benefits and SSA
benefits of $2,213.00. Appellant listed monthly expenses of $1,332.99 for a mortgage, $300.00
for food, $350.00 for utilities, and $1,067.00 for miscellaneous household expenses, medical and
dental expenses, automobile expenses, and personal necessities. She listed a monthly car payment
of $1,039.00. Appellant listed her assets totaling $338.92, including $150.00 in cash, $81.18 in a
checking account, and $107.74 in savings.
Appellant provided supporting financial documentation including a dental bill of
$1,460.00, car payment of $1,039.18, and mortgage, property taxes, and homeowner’s insurance
of $1,332.99. She also provided her Thrift Savings Plan (TSP) account balance of $64,376.03.
By decision dated August 24, 2020, OWCP’s hearing representative found that appellant
had received an overpayment in the amount of $56,461.28 for the period June 1, 2015 through
November 9, 2019. He found appellant without fault in the creation of the overpayment, denied

3

waiver of recovery. OWCP’s hearing representative determined that she had over $64,000.00 in
TSP savings and that, therefore, the evidence of record was insufficient to establish that recovery
would defeat the purpose of FECA. He further found that there was no evidence that appellant
gave up a valuable right or changed in position for the worse such that recovery of the overpayment
would be against equity and good conscience. OWCP required recovery of the overpayment by
deducting $475.00 from appellant’s continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.4 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.5
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service.6 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$56,462.28 for the period June 1, 2015 through November 9, 2019 because she concurrently
received FECA wage-loss compensation and SSA age-related retirement benefits, without an
appropriate offset.
In its August 24, 2020 decision, OWCP found that an overpayment of compensation was
created for the period June 1, 2015 through November 9, 2019. The overpayment was based on
the evidence received from SSA with respect to age-related retirement benefits paid to appellant.
A claimant cannot receive both FECA compensation for wage loss and SSA age-related retirement
benefits attributable to federal service for the same period.8 The information provided by SSA
indicated that appellant received age-related SSA retirement benefits that were attributable to

4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

20 C.F.R. § 10.421(d); T.B., Docket No. 18-1449 (issued March 19, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
7

FECA Bulletin No. 97-09 (February 3, 1997); N.B., Docket No. 18-0795 (issued January 4, 2019).

8
5 U.S.C. § 8116(d)(2); L.W., Docket No. 19-0787 (issued October 23, 2019); J.T., Docket No. 18-1791 (issued
May 17, 2019).

4

federal service during the period June 1, 2015 through November 9, 2019. Consequently, the fact
of overpayment has been established.9
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of age-related SSA retirement benefits that were attributable to
federal service. SSA provided appellant’s age-related retirement benefit rates with FERS, and
without FERS for specific periods commencing June 1, 2015 through November 9, 2019. OWCP
then provided its calculations for each relevant period based on a FERS offset calculation
worksheet and in its February 5, 2020 preliminary overpayment determination.
The Board has reviewed OWCP’s calculations of benefits received by appellant for the
period June 1, 2015 through November 9, 2019 and finds that an overpayment of compensation in
the amount of $56,462.28 was created.10
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.11
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that rests
within OWCP’s discretion pursuant to statutory guidelines.12
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.13 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00.14
Additionally, recovery of an overpayment is considered to be against equity and good
conscience when an individual who received an overpayment would experience severe financial
9

L.M., Docket No. 19-1197 (issued January 8, 2020).

10

L.L., Docket No. 18-1103 (issued March 5, 2019); D.C., Docket No. 17-0559 (issued June 21, 2018).

11

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; A.F., Docket No. 19-0054 (issued
June 12, 2019).
12

A.C., Docket No. 18-1550 (issued February 21, 2019); Robert Atchison, 41 ECAB 83, 87 (1989).

13

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
14
N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666 (issued April 26, 2019); id. at
Chapter 6.400.4.a(3).

5

hardship in attempting to repay the debt or when an individual, in reliance on such payment or on
notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse.15
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.16 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished.17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver of
recovery of the overpayment must be considered, and repayment is still required unless adjustment
or recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience.18 OWCP considered appellant’s financial information, as reported in her statements,
to determine if recovery of the overpayment would defeat the purpose of FECA or if recovery
would be against equity and good conscience.
The Board finds that OWCP properly determined that appellant’s assets exceeded the
relevant resource base. OWCP found that, after its review of the documents of record, appellant’s
assets of $64,000.00 exceeded the resource base of $6,200.00 for an individual as provided in
OWCP’s procedures.19 Because appellant has not met the second prong of the two-prong test of
whether recovery of the overpayment would defeat the purpose of FECA, it is not necessary for
OWCP to consider the first prong of the test, i.e., whether she needs substantially all of her current
income to meet ordinary and necessary living expenses.20 Appellant has not established that she
was entitled to waiver on the basis of defeating the purpose of FECA.21
Additionally, the evidence does not demonstrate that recovery of the overpayment would
be against equity and good conscience. Appellant has not submitted evidence to substantiate that
she would experience severe financial hardship in attempting to repay the debt, or that in reliance
15

20 C.F.R. § 10.437(a)(b).

16

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

17

Id. at § 10.438(b).

18

Id. at § 10.436.

19

Supra note 12.

20

S.W., Docket No. 20-0363 (issued November 23, 2020); M.H., Docket No. 19-1497 (issued September 9, 2020).

21
N.B., Docket No. 20-0727 (issued January 26, 2021); R.D., Docket No. 19-1598 (issued April 17, 2020); R.C.,
Docket No. 19-0845 (issued February 3, 2020).

6

on such payment she gave up a valuable right or changed her position for the worst. Therefore,
OWCP properly found that recovery of the overpayment would not defeat the purpose of FECA
or be against equity and good conscience.22
Because appellant has not established that recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience, the Board finds that OWCP properly
denied waiver of recovery of the overpayment.23
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that, when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as the error is discovered or her attention is called to the same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual, and any other relevant factors, so as to minimize any hardship.24
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$475.00 every 28 days from appellant’s continuing compensation payments.
In setting the recovery rate at $475.00, OWCP explained how it considered the factors set
forth at 20 C.F.R. § 10.441(a) in setting the amount of repayment from continuing compensation
benefits to minimize hardship, while liquidating the debt, as appellant had financial resources
sufficient for more than ordinary needs.25 Thus, it did not abuse its discretion in setting the rate of
recovery.26 The Board therefore finds that OWCP properly required recovery of the overpayment
from appellant’s continuing compensation payments at the rate of $475.00 every 28 days.
CONCLUSION
The Board finds that OWCP properly found that appellant received an overpayment of
compensation in the amount of $56,461.28 as she concurrently received SSA age-related
retirement benefits and FECA wage-loss compensation for the period June 1, 2015 through
November 9, 2019 without proper offset for which she was without fault. The Board further finds
that OWCP properly denied waiver of recovery of the overpayment and properly required recovery
of the overpayment by deducting $475.00 every 28 days from her continuing compensation
payments.

22

N.J., supra note 14; V.T., Docket No. 18-0628 (issued October 25, 2018).

23

D.M., Docket No. 17-0810 (issued October 2, 2017).

24

20 C.F.R. § 10.441(a); A.F., supra note 11; Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

25

D.S., Docket No. 18-1447 (issued July 22, 2019).

26

T.G., Docket No. 17-1989 (issued June 5, 2018); M.D., Docket No. 11-1751 (issued May 7, 2012).

7

ORDER
IT IS HEREBY ORDERED THAT the August 24, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 24, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

